Citation Nr: 1220677	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  05-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant had active service from March 1980 to March 1981.  He was discharged under the expeditious discharge program (EDP) for failure to maintain acceptable standards for retention.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2009, the Board denied the Veteran's claims of entitlement to service connection for a sinus disorder, a headache disorder, and a sleep disorder to include sleep apnea, and remanded two issues (whether new and material evidence had been submitted to reopen claims of entitlement to service connection for hypertension and a psychiatric disorder) for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2010 Memorandum Decision, vacated the Board's January 2009 decision and remanded the issues for compliance with the terms of the Decision.  In this regard, the Board notes that the Court did not take jurisdiction of the claims remanded by the Board in January 2009, as the January 2009 Board decision with respect to such claims did not represent a final decision.  38 U.S.C.A. § 7252(a) and 7226; Breeden v. Principi, 17 Vet. App. 475, 478 (2004) (a Board remand does not represent a final decision of the Board); Howard v. Gober, 220 F.3d 1341, 1344 (Fed. Cir. 2000) (where the Bard has not rendered a decision on a particular issue, the Court has no jurisdiction to consider it under 38 U.S.C.A. § 7252(a)).

This matter was remanded by the Board in February 2011 for additional development and adjudication.  



FINDINGS OF FACT

Sinusitis, a headache disorder, and a sleep disorder, to include sleep apnea, have not been shown to have had their onset in service, within one year of service, nor are such disabilities otherwise a result of active military service. 


CONCLUSION OF LAW

Sinusitis, a headache disorder, and a sleep disorder to include sleep apnea, were not incurred in or aggravated by the Veteran's active military service, nor are such disabilities presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in September 2003, January 2004, and June 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for sinusitis, a headache disorder, and a sleep disorder, to include sleep apnea.

Review of the appellant's service medical records reveals that the appellant complained of chest pain, headaches and dizziness in January 1981.  Physical examination revealed the presence of nasal mucosal edema.  The clinical impression was upper respiratory infection/bronchitis.  In February 1981, the appellant sought treatment for a headache that had begun the night before.  The appellant reported worrying a lot and suffering from stress.  It was noted that the appellant had a cold.  The clinical impression was cold and headache.  A February 1981 note indicated that the appellant complained of headaches and falling asleep on the job.  Two weeks later, it was noted that the appellant was taking Tylenol 3 for serious headaches.  The appellant underwent a separation examination in March 1981.  He complained of frequent headaches, dizziness and trouble sleeping.  The appellant wrote on the report of medical history that most of the problems he had marked 'yes' were because he was under "a severe pain of stress and pressure."  On physical examination, the appellant did not have any clinical findings other than the mucous membrane of his nose being edematous.  No diagnosis was rendered for any sinus condition, any headache disorder, or for any sleep disorder.  

Review of the appellant's post-service medical treatment records reveals that the appellant sought a circumcision at a VA facility in December 1981.  He reported that he had been worried and staying awake at night.  On physical examination, the appellant's head, eyes, ears, nose and throat were negative. 

In January 1982, the appellant submitted a VA Form 21-526.  He reported in-service treatment for hypertension and a psychiatric disorder; he did not claim any sinus, headache or sleep disorder.

As noted in a June 1984 VA treatment note, the appellant complained of difficulty sleeping and a diagnosis of insomnia was rendered.  Radiographic examination of the appellant's sinuses was accomplished in March 1994.  The x-rays revealed mucosal thickening in the bilateral maxillary sinuses.  This was said to be suggestive of chronic sinusitis.  The appellant reported a thirteen-year history of daily sinus congestion.  Palpation of the appellant's sinuses revealed no tenderness.  In April 1994, the appellant had congestion, but no post-nasal drip.  In February 1996, the appellant complained of increased blood pressure and of headaches which he said had been occurring for six or seven days off and on.  On physical examination, the appellant did not have any sinus tenderness.  A March 1996 VA emergency room note indicates that the appellant requested Tylenol for headaches.  He reported that his headaches had started when he first noted his blood pressure was elevated two to three months before.  

More recently, the appellant's VA active problem list/diagnoses included depression, deep vein thrombosis, hypertension and obesity in October 2001.  There was no mention of any sinus disorder, headache disorder or sleep disorder.  In September 2002, the appellant was afforded a VA ENT consultation.  He complained of mild allergy symptoms.  On physical examination, the appellant had bilateral turbinate hypertrophy with significant edema.  No rhinorrhea was observed.  The appellant had a long uvula and redundant post-pharyngeal tissues.  The clinical assessment was mild obstructive sleep apnea with nasal airway obstruction.  

The appellant received VA inpatient psychiatric treatment in March 2003.  There is no documentation in the records from that stay that the appellant was treated for any sinus condition or for headaches.  Thereafter, the appellant carried various diagnoses in April 2003, as evidenced by the diagnoses of hypersomnia with sleep apnea, depression, deep vein thrombosis, tobacco abuse, obesity and hypertension.  Again, there was no mention of any chronic sinus or headache condition.

In January 2009, the Board denied the appellant's claims.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2010 Memorandum Decision, vacated the Board's January 2009 decision and remanded the issues for compliance with the terms of the Decision

In the July 2010 Memorandum Decision, the Court noted that the appellant raised essentially one assignment of error on appeal.  Specifically, the appellant contended that the Board erred in determining that VA was not required to provide him with a medical examination under the duty to assist.  The Court found that the Board had determined that VA was not required to provide a medical examination because the only supportive evidence of record concerning a possible association between the appellant's conditions and his service, consisted of lay statements.  The Court determined that the Board should have analyzed the evidence of record, taking into consideration all information and lay or medical evidence to determine whether such evidence indicated that the disability or symptoms may be associated with the appellant's service.  38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) ("indication" that the disability may be associated with service establishes a low threshold); Haas v. Shinseki, 22 Vet. App. 385-89 (2009) ("low threshold" was satisfied by statements that disabilities began in 1980).  Because the Board failed to properly assess the appellant's lay statements, the Court found that a remand was required.  In this regard, the Court noted that the appellant's service treatment records noted complaints of headaches, dizziness, sleep problems and frequent colds.  The appellant's separation examination revealed that the mucous membrane of his nose was edematous.  

In compliance with the Court's instructions, this matter was remanded.

In April 2011, the appellant was afforded a VA examination.  The examiner indicated that the appellant's claims file had not been reviewed in connection with the examination and report, but that his CPRS records had been reviewed.  The appellant reported that his sinus problems started in 1980.  The examiner indicated that the appellant was not being treated for a sinus condition at the time of the examination.  With respect to headaches, the appellant reported that these began in basic training.  He indicated that the headaches decreased after coming home and that he currently did not have headaches every day.  The examiner noted that the CPRS provider notes did not mention headaches.  The appellant also reported that he had sleep apnea.  The examiner noted that the date of onset for this condition was in 2002.  The appellant reported that this was present on active duty, but that he ignored it and did not get it checked.  After service, he was diagnosed with sleep apnea and prescribed a C-PAP, which he stated had helped.  On examination, the appellant was noted to have difficulty breathing through his nose and was indicated to have a deviated septum.  There were no episodes of sinusitis in the last 12 months.  The appellant was noted to have a positive history for wheezing, dyspnea, cor pulmonale, RVH, of pulmonary hypertension, sleep apnea, and pulmonary embolism.  He also had symptoms of daytime hypersomnolence, snoring, and sleep disruption.  A sinus examination indicated that the paranasal sinuses were normally developed, that there was mucosal thickening in the right maxillary sinus most likely representing chronic sinusitis.  The rest of the sinuses appeared to be normally aerated.  After examination, the appellant was diagnosed with deviated nasal septum and chronic sinusitis.  The appellant was also diagnosed with headaches and sleep apnea.  No medical opinion was requested and none was offered.

In July 2011, the appellant's claims file was sent to the April 2011 examiner for review, and in order that the examiner may provide an opinion on the nature and origin of the appellant's diagnosed disorders.  The appellant was again diagnosed with the same conditions, but no opinion was offered.

Finally, in August 2011, the Veteran's claims file was sent to a different examiner for a medical opinion in connection with the appellant's claims.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The appellant was not re-examined.  The examiner noted the following medical history:  January 1981 - visit for "flu" and associated headache; January 1981 - visit for bronchitis, resolving; February 1981 - visit for bronchitis; February 1981 - visit for headaches, also difficulty controlling temper, diagnosed with passive-aggressive personality and referred to group therapy; February 1981 - visit for 'Headache, worries a lot, suffers from stress, has a cold'; March 1981 - self treats for stuffy nose and sore throat; March 1981 - routine medical evaluation, self reports frequent severe headaches but no sinus condition, also reports frequent trouble sleeping, Veteran wrote comment that 'most of the problems that are make (sic) yes, is because I was under severe pain of stress + pressure.' ; March 1981 - PE notes mucus membrane of nose was edematous.  The examiner also noted other post-service records.  The examiner noted a January 2004 lay statement from the appellant stating that he did not get treated for the conditions (sinusitis, headaches, sleep apnea) in the military because 'I got out of the service.  But as my records shows I began treatment after I got out.'  VA records were noted to show:  March 1994 - treatment for hypertension; May 1994 - visit for chronic sinusitis and deviated septum; 1996 - clinic notes treatment for hypertension; 2002 - tobacco use 1 PPD; June 2002 - sleep study 'borderline' apnea index, recommended follow up study with nasal CPAP; April 2005 - repeated sleep study showed good response to CPAP; April 2002 - PCP note states Veteran reported snoring and wife noted apneic episodes; April 2002 - sleep study diagnosed mild sleep apnea, Veteran treated with nasal CPAP.  The examiner indicated that there were no records that documented complaints of or treatment for a headache syndrome.  After reviewing the Veteran's claims file, the examiner offered diagnoses and opinions.  The Veteran was diagnosed with chronic sinusitis.  With respect to onset, the examiner stated that "onset of condition is NOT related to Veteran's military service.  There were some visits for intermittent upper and lower respiratory symptoms of the type that commonly occur in the general population, but NO thread of continuing care for chronic/recurrent sinus condition as would be expected to confirm a diagnosis of chronic sinusitis with onset during service years.  In the available records that post date his military service, the first available record mentioning sinus condition is in 1994. ... This is well beyond the 1 year post service date."  The Veteran was also diagnosed with tension headaches.  With respect to onset, the examiner stated that "onset of condition is NOT related to Veteran's military service.  Although there is evidence in STR of report of headache, the headaches were self limited symptom associated with other primary conditions: cold, uri, or situational stress and not the beginning of a chronic headache syndrome.  There is no record of ongoing diagnosis or treatment of headache syndrome in post military treatment records outside of one visit for self limited headache associated with hypertension."  Finally, the appellant was diagnosed with sleep apnea.  With respect to onset, the examiner stated that "onset of condition is NOT related to Veteran's military service.  There is no record of symptoms of sleep apnea in the STR. Although self reported lay statements of difficulty sleeping at night were reported, this is not a symptom of sleep apnea (apneic episodes are classically noted by the sleeping partner and not the index case) and were likely related to the stress he reported.  The first report of sleep apnea symptoms was to PCP in 2002, well after his military service."

Based on the foregoing, the Board finds that entitlement to service connection for sinusitis, a headaches disability, and a sleep disorder, to include sleep apnea, is not warranted in this case.  Here, the appellant has been diagnosed with each of these conditions.  However, the VA examiner, that examined the appellant's claims file, specifically found that the Veteran's diagnosed disorders were not related to his military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA August 2011 examiner in this case to be most persuasive, based as they were on a thorough review of the claims file.  

In addition, the Board notes that the appellant has contended on his own behalf that his claimed disabilities are related to his service.  The appellant contends that he had chronic disorders of his sinuses, as well as chronic headaches and a sleep disorder, while in service and that he now has the same conditions.  In this regard, the Board notes that the appellant's representative has contended that the August 2011 examination report was inadequate because the examiner did not consider relevant evidence of record.  He cites statements of the appellant that he had symptoms of a sinus disorder, a headache disorder, and a sleep disorder since service, and that he experienced symptoms of his claimed disabilities while still in service.  He points to a February 1981 note where the appellant complained of headaches, falling asleep on the job, and chest pain while sleeping.  He also contends that the appellant complained about symptoms of a sinus disorder.  The representative indicated that a March 1981 Army Duty Performance Evaluation report showed that the appellant's supervisor and co-workers reported he was "falling asleep while working."  And he indicated that the appellant complained of frequent and severe headaches, dizziness, chronic or frequent colds, pain or pressure in his chest, and frequent trouble falling asleep.  On examination, the appellant's nose was clinically evaluated as abnormal with a finding that "mucus membrane of nose was edematous."  

With respect to the contentions of the appellant's representative, the Board finds that the August 2011 examiner did in fact consider the evidence cited by the representative.  The examiner specifically cited the March 1981 physical examination that noted that the mucus membrane of the nose was edematous, as well as the appellant's complaints, in a March 1981 routine medical evaluation, of frequent severe headaches but no sinus condition, and frequent trouble sleeping.  While the examiner did not specifically mention the comments about falling asleep on the job and chest pain while sleeping, it is clear from the evaluation that he reviewed the February 1981 medical note that containing this comment, as it was noted in the report.  And he indicated that the appellant's claims file had been reviewed, which contained the information cited by the appellant's representative.  Based on a review of the August 2011 examination report and the appellant's claims file, the Board finds that the August 2011 VA examination report was adequate, as it contained clear conclusions with supporting data, and also contained reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22Vet. App. 295, 301 (2008).

In addition, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical evidence of record, specifically the opinion of the August 2011 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sinus disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a sleep disorder, to include sleep apnea, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


